Filed 8/19/22 In re V.M. CA4/1

                 NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). Thi s opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.



                COURT OF APPEAL, FOURTH APPELLATE DISTRICT
                                                 DIVISION ONE
                                         STATE OF CALIFORNIA


In re V.M., a Person Coming Under
the Juvenile Court Law.
                                                                D080134
SAN DIEGO COUNTY HEALTH
AND HUMAN SERVICES
AGENCY,
                                                                (Super. Ct. No. NJ15665)
         Plaintiff and Respondent,
         v.


K.F.,
         Defendant and Appellant.


         APPEAL from an order of the Superior Court of San Diego County,
Michael Imhoff, Commissioner. Affirmed.

         Pamela Rae Tripp, under appointment by the Court of Appeal for
Defendant and Appellant.
         Claudia Silva, Acting County Counsel, Caitlin E. Rae, Chief Deputy
County Counsel and Lisa Maldonado, Deputy County Counsel, for Plaintiff
and Respondent.
      K.F. (Mother) appeals an order terminating her parental rights to her
three-year-old son, V.M., and selecting a permanent plan of adoption for him

pursuant to Welfare and Institutions Code section 366.26.1 Mother contends
that the juvenile court erred by finding neither the beneficial parent-child
relationship exception (§ 366.26, subd. (c)(1)(B)(i)) nor the sibling relationship
exception (§ 366.26, subd. (c)(1)(B)(v)) applied to preclude termination of her
parental rights. As explained below, we affirm the order.
                FACTUAL AND PROCEDURAL BACKGROUND
      In September 2020, the San Diego County Health and Human Services
Agency (Agency) filed a section 300, subdivision (b)(1) petition, alleging that
then one-year-old V.M. was at substantial risk of harm due to medical
neglect. At the detention hearing, the juvenile court issued an order
detaining V.M. in licensed foster care. V.M.’s then four-year-old brother,
L.G., initially remained in Mother’s care and later moved into his father’s
home. In late September 2020, the Agency placed V.M. in the maternal
uncle’s care.
      In December 2020, the Agency filed an amended petition, alleging V.M.
was at substantial risk of harm because of his parents’ medical neglect and
their drug use. Subsequently, the court granted the Agency’s request to
strike the medical neglect allegation, leaving only the drug abuse allegation
as its safety concern for V.M.
      At the contested jurisdiction and disposition hearing in February 2021,
the juvenile court made a true finding on the amended petition’s allegation,
removed V.M. from his parents’ care, and placed him in relative care (i.e.,
with the maternal uncle), and ordered reunification services for his parents.


1     All statutory references are to the Welfare and Institutions Code.

                                        2
      In its initial report for the six-month review hearing, the Agency
recommended that reunification services be extended until the 12-month
review hearing. However, in an addendum report for the contested six-month
review hearing, the Agency changed its recommendation and requested that
the parents’ reunification services be terminated and that a section 366.26
permanency planning hearing be set for V.M. The Agency reported that
although Mother continued to visit V.M., she had not been making progress
with her reunification case plan. At the contested six-month review hearing
in October 2021, the court terminated the parents’ reunification services and
set a section 366.26 hearing.
      In its initial section 366.26 assessment report, the Agency
recommended that adoption be selected as V.M.’s permanent plan. V.M. had
been in the care of his maternal uncle since late September 2020 and had
been doing well medically and developmentally. Mother continued to visit
V.M. and sometimes brought L.G. along to the visits. Because the maternal
uncle lived with the maternal grandmother and other maternal relatives,
V.M. was also able to maintain contact with L.G. through his maternal
relatives. V.M. enjoyed his visits with Mother and prior to August 2021 had
difficulty saying goodbye to her at the end of visits. He called her “mom” and
expressed affection toward her. She was attentive to his needs and brought
him food and toys. Mother stated that she preferred that the maternal
grandmother, rather than the maternal uncle, adopt V.M.
      In its addendum report for the contested section 366.26 hearing on
March 9, 2022, the Agency described V.M.’s visits with Mother and L.G. since
its initial report. V.M. appeared to enjoy those visits. Although he had a
positive relationship with Mother, he did not show any distress on separating
from her at the end of visits. The Agency believed that any benefit V.M.


                                       3
would receive from continuing his relationship with Mother would be
outweighed by the benefits to him of being adopted by his current caregiver
(i.e., the maternal uncle).
      At the contested section 366.26 hearing on March 9, the juvenile court
admitted in evidence the Agency’s reports and Mother’s letter stating that
she loved V.M. and was capable of providing for him and asking the court to
not terminate her parental rights. The court found that V.M. was adoptable
and termination of the parents’ parental rights would not be detrimental to
him. The court further found that Mother had not shown that either the
beneficial parent-child relationship or the sibling relationship exception
applied to preclude termination of her parental rights. Accordingly, the court
terminated the parents’ parental rights, selected adoption as V.M.’s
permanent plan, and set a post-permanency planning hearing for September
7, 2022. Mother timely filed a notice of appeal, challenging the March 9,
2022 order.
                                DISCUSSION
                                       I
                Beneficial Parent-Child Relationship Exception

      Mother contends the juvenile court erred by finding at the section
366.26 hearing that the beneficial parent-child relationship exception did not
apply to preclude termination of her parental rights.
                                       A
      “If the court cannot safely return a dependent child to a parent’s
custody within statutory time limits, the court must set a hearing under
section 366.26.” (In re Caden C. (2021) 11 Cal.5th 614, 630 (Caden C.).)
“[W]hen the court orders the section 366.26 hearing, reunification services
have been terminated, and the assumption is that the problems that led to

                                       4
the court taking jurisdiction have not been resolved.” (Ibid.) The purpose of
a section 366.26 hearing is to determine and implement the appropriate
permanent plan for a dependent child. (In re Marilyn H. (1993) 5 Cal.4th
295, 309.) The juvenile court can choose among three permanent plans:
adoption, legal guardianship, and longterm foster care. (§ 366.26, subd. (b).)
When a child is adoptable, adoption is the preferred permanent plan unless
there are countervailing circumstances or adoption is not in the child’s best
interest. (In re Heather B. (1992) 9 Cal.App.4th 535, 546; In re Autumn H.
(1994) 27 Cal.App.4th 567, 574 (Autumn H.).)
      At a section 366.26 hearing, it is the parent’s burden to show an
exception to termination of parental rights. (In re Fernando M. (2006) 138
Cal.App.4th 529, 534; In re Erik P. (2002) 104 Cal.App.4th 395, 401.) One
exception is when the juvenile court finds “a compelling reason” for
determining that termination of parental rights would be “detrimental” to the
child because the “parents have maintained regular visitation and contact
with the child and the child would benefit from continuing the relationship.”
(§ 366.26, subd. (c)(1)(B)(i).) The California Supreme Court has clarified that
the “compelling reason” language does not impose on the parent any burden
beyond the requirement to show termination of the beneficial relationship
would be “detrimental” to the child. (Caden C., supra, 11 Cal.5th at p. 635.)
      Caden C. stated that under section 366.26, subdivision (c)(1)(B)(i), a
parent has the burden to show, by a preponderance of the evidence, three
things: (1) “regular visitation and contact with the child;” (2) “the child has a
substantial, positive, emotional attachment to the parent—the kind of
attachment implying that the child would benefit from continuing the
relationship;” and (3) “terminating that attachment would be detrimental to
the child even when balanced against the countervailing benefit of a new,


                                        5
adoptive home.” (Caden C., supra, 11 Cal.5th at p. 636.) Specifically, in
making the determination of whether the beneficial parent-child relationship
exception applies, the juvenile court “balances the strength and quality of the
natural parent/child relationship in a tenuous placement against the security
and sense of belonging a new family would confer. If severing the natural
parent/child relationship would deprive the child of a substantial, positive
emotional attachment such that the child would be greatly harmed, the
preference for adoption is overcome and the natural parent’s rights are not
terminated.” (Autumn H., supra, 27 Cal.App.4th at p. 575.) Because
interaction between a child and his or her parent will generally confer some
incidental benefit to the child, the parent must prove the child will benefit to
such a degree as to overcome the preference for adoption. (Ibid.) The
beneficial parent-child relationship exception is not established simply by a
showing of a parent’s frequent and loving contact and relationship with their
child. (In re J.C. (2014) 226 Cal.App.4th 503, 529 (J.C.).) Some of the factors
the juvenile court should consider when determining whether the parent-
child relationship is important and beneficial are: (1) the age of the child; (2)
the portion of the child’s life spent in the parent’s custody; (3) the positive or
negative effect of interaction between the parent and the child; and (4) the
child's particular needs. (Caden C., at p. 632; Autumn H., at p. 576.)
      On appeal, we apply a hybrid standard in reviewing a juvenile court’s
determination whether the beneficial parent-child relationship exception
applies. (Caden C., supra, 11 Cal.5th at pp. 639–641; J.C., supra, 226
Cal.App.4th at pp. 530–531.) We apply the substantial evidence standard of
review to the factual issues of maintenance of regular contact, visitation and
the existence of a beneficial parent-child relationship, and the abuse of
discretion standard to the determination of whether there is a compelling


                                         6
reason for finding that termination would be detrimental to the child. (Caden
C., at pp. 639-641; J.C., at pp. 530–531.) Under the substantial evidence
standard of review, we consider the evidence, and make all reasonable
inferences therefrom, favorably to support the court’s order and disregard
contrary evidence as not accepted by the court as having sufficient veracity or
persuasiveness. (Id. at p. 640; In re S.B. (2008) 164 Cal.App.4th 289, 297–
298 (S.B.).) Under the abuse of discretion standard of review, we determine
whether the juvenile court’s decision exceeded the bounds of reason, and, in
so doing, we cannot substitute our view for that of the juvenile court. (Caden
C., at p. 641; In re Stephanie M. (1994) 7 Cal.4th 295, 318–319 (Stephanie
M.).)
                                         B
        In finding that the beneficial parent-child relationship exception did
not apply to preclude the termination of Mother’s parental rights, the
juvenile court stated:

           “[Mother] has been visiting [V.M.] over the course of the
           dependency up until the beginning of this year. . . . [S]ince
           the first of the year, [Mother] has had structured,
           consistent, regular contact and visits with [V.M.]. So I do
           find that she . . . has carried her burden by a
           preponderance of the evidence as to the criteria of regular
           and consistent visits.
           “Next, each parent must show that they have a substantial,
           positive, emotional attachment; the kind of attachment
           implying that the child would benefit from continuing the
           relationship.
           “[¶] . . . [¶]
           “Regarding [Mother], that’s a bit more difficult to balance.
           Since the first of the year the visits between [Mother],
           again, have been consistent and structured. They’re


                                         7
described as appropriate and enjoyable. [V.M.] does
recognize [Mother] as his mother.
“However, the evidence is also before the Court that he
does not express any separation anxiety. There’s no
evidence that he inquires of [Mother] in between visits.
“So the Court’s conclusion would be that there is a
beneficial and positive relationship which [Mother] has
established by [a] preponderance of the evidence, but she
has not established by [a] preponderance of the evidence
that it’s the type of attachment that would imply that
[V.M.] would benefit from continuing the relationship.
“In arriving at that conclusion, the Court has balanced a
number of factors. First, that the visits between [Mother]
and the child are structured. She has supervised visits.
Second, the attachment that [V.M.] has extends to quite a
few family members. His half-sibling, [L.G.], is frequently
at the visits. He interacts very well with his half-brother. I
believe at least the last visit the cousin was brought, and
[V.M.] was happy to see the cousin. He also has contact
with other family members.
“So [V.M.] is the beneficiary of a very close extended family,
but that does not necessarily [i]nure to [Mother’s] benefit.
This Court must look to his relationship with [Mother]; and
in doing so, I find that she has not carried her burden that
it’s the type of relationship that he would benefit from
continuing.
“Even if it were established that it is the type of benefit, the
parent must still establish by a preponderance of the
evidence that terminating the attachment would be
detrimental to [V.M.] even when balanced against the
countervailing benefits of adoption.
“Here [V.M.] is very stable, notwithstanding his medical
challenges. He has not progressed beyond supervised visits
with [Mother]. So there is a need for a structured
constraint or construct in order to facilitate that
interaction.



                               8
          “So I do find that . . . he would not . . . suffer[] such a
          detriment that when balanced with the benefits of adoption
          that [Mother] or father carry their burden by a
          preponderance of the evidence.”

                                       C
      Mother asserts the juvenile court erred by finding that the beneficial
parent-child relationship exception did not apply to preclude termination of
her parental rights because: (1) substantial evidence does not support its
finding that she did not have a substantial, positive, emotional attachment to
V.M. such that he would benefit from continuing the relationship; and (2) the
court abused its discretion by concluding termination of that attachment
would not be detrimental to the child when balanced against the
countervailing benefit of a new, adoptive home. (Caden C., supra, 11 Cal.5th
at p. 636.)
                         Regular contact and visitation
      Mother argues, and the Agency concedes, that there is substantial
evidence to support the juvenile court’s finding that Mother maintained
regular contact and visitation with V.M. and therefore she met the first prong
of the beneficial parent-child relationship exception. (§ 366.26, subd.
(c)(1)(B)(i).) Based on our review of the evidence, we conclude there is
substantial evidence to support such a finding and accept the Agency’s
concession.
                      Beneficial parent-child relationship
      Mother argues, however, that substantial evidence does not support the
juvenile court’s finding that she did not have a substantial, positive,
emotional attachment to V.M. such that he would benefit from continuing the
relationship. In so finding, the court first noted that the visits between
Mother and V.M. were supervised visits. Second, the court noted that the

                                        9
type of positive attachment that V.M. had with Mother extended to other
members of his close extended family (e.g., L.G. and a cousin). Although the
court expressly found that V.M. had a “beneficial and positive relationship”
with Mother, the court found that it was not a substantial, positive,
emotional attachment because he also had similar attachments to other
members of his close extended family. We conclude there is substantial
evidence to support that finding.
      Considering the four factors set forth in Caden C. and Autumn H., we
note that V.M. was three years old at the time of the section 366.26 hearing
and had spent only the first year of his life in Mother’s custody before being
removed from her care. (Caden C., supra, 11 Cal.5th at p. 632; Autumn H.,
supra, 27 Cal.App.4th at p. 576.) Also, although V.M. had positive
interactions with Mother during their visits, called her “mom” and was
affectionate toward her, V.M. did not express any distress on separation from
her at the end of visits and did not inquire about her in between visits. To
prove that the beneficial parent-child relationship exception applied, Mother
had to show more than frequent contact and a loving relationship with V.M.
(J.C., supra, 226 Cal.App.4th at p. 529.) Also, although Mother would bring
food and toys for V.M. at their visits, the court could reasonably infer that
Mother did not meet V.M.’s particular needs other than at their visits.
Alternatively stated, the court could reasonably infer that V.M. did not view
Mother as a parental figure who provided for his daily needs. Accordingly,
we conclude that substantial evidence supports the court’s finding that V.M.
would not benefit from continuing the relationship with Mother.
      To the extent Mother cites evidence or inferences therefrom that would
have supported a contrary finding by the juvenile court, she misconstrues




                                       10
and/or misapplies the substantial evidence standard of review. (Caden C.,
supra, 11 Cal.5th at p. 640; S.B., supra, 164 Cal.App.4th at pp. 297–298.)
                               Detriment finding
      Mother argues the juvenile court abused its discretion by finding that
the termination of V.M.’s relationship with Mother would not be detrimental
to him when balanced against the countervailing benefit of a new, adoptive
home. (Caden C., supra, 11 Cal.5th at p. 636.) In so finding, the court noted
that V.M. was very stable, despite his medical challenges, and had not
progressed beyond supervised visits with Mother. Contrary to Mother’s
assertion, the fact that the court considered the stability of V.M.’s placement
and the nature of his visits with Mother did not show it improperly
considered those factors and weighed the benefits of his placement with the
maternal uncle against the benefits of placement with her. (See Caden C., at
p. 634.) Rather, the record shows that the court properly considered those
factors, along with all other relevant circumstances and evidence, in
determining whether V.M would benefit from the continuation of his
relationship with Mother.
      More importantly, we conclude Mother has not carried her burden on
appeal to show that the court abused its discretion by finding that the
termination of V.M.’s relationship with her would not be detrimental to him
when balanced against the countervailing benefit of a new, adoptive home.
Also, in citing evidence and inferences therefrom that would have supported
a contrary exercise of the court’s discretion, Mother misconstrues and/or
misapplies the abuse of discretion standard of review. Under the abuse of
discretion standard of review, we determine whether the juvenile court’s
decision exceeded the bounds of reason, and, in so doing, we cannot substitute
our view for that of the juvenile court. (Caden C., supra, 11 Cal.5th at p. 641;


                                       11
Stephanie M., supra, 7 Cal.4th at pp. 318–319.) Here, Mother argues in
conclusory manner that the juvenile court abused its discretion by not
considering the detailed facts and circumstances in this case. She further
argues that, based on the positive nature of V.M.’s regular interactions with
her, the court should have exercised its discretion by finding the detriment of
terminating his relationship with her would outweigh the benefit to him of an
adoptive home. In so doing, she improperly asks that we substitute our view
of the evidence for that of the juvenile court. (Caden C., at p. 641; Stephanie
M., at pp. 318–319.)
      Based on our review of the evidence, we conclude the juvenile court
rationally concluded that the benefits to V.M. of a new, adoptive home would
outweigh the detriment to him of termination of his relationship with
Mother. In particular, the court considered the Agency’s opinion that the
beneficial parent-child relationship exception did not apply. Based on the
Agency’s opinion and the fact V.M. had achieved stability while placed out of
Mother’s care for over one-half of his life, the court could rationally conclude
the permanency and stability that adoption by his current caregiver (i.e., the
maternal uncle) would provide him outweighed any benefit to him of
continuing his relationship with Mother.
                                   Conclusion
      As discussed above, there is substantial evidence to support the
juvenile court’s finding that V.M. would not benefit from continuing his
relationship with Mother. Also, the court did not abuse its discretion by
concluding that the benefits to him of a new, adoptive home would outweigh
the detriment to him of termination of his relationship with Mother.
Therefore, we conclude the court properly found the beneficial parent-child




                                       12
relationship exception did not apply to preclude termination of her parental
rights. (§ 366.26, subd. (c)(1)(B)(i); Caden C., supra, 11 Cal.5th at p. 636.)
                                        II
                         Sibling Relationship Exception
      Mother contends the juvenile court erred by finding the sibling
relationship exception (§ 366.26, subd. (c)(1)(B)(v)) did not apply to preclude
termination of her parental rights. In particular, she argues that V.M. was
positively and significantly attached to L.G., his brother, and that the harm
to V.M. of interfering with that relationship outweighed the benefits to him of
adoption.
                                        A
      Section 366.26, subdivision (c)(1)(B) provides that the juvenile court
should not terminate a parent’s parental rights if it finds a compelling reason
for determining that termination would be detrimental to the child due to one
or more of the following circumstances: “ . . . (v) [t]here would be substantial
interference with a child’s sibling relationship, taking into consideration the
nature and extent of the relationship, including, but not limited to, whether
the child was raised with a sibling in the same home, whether the child
shared significant common experiences or has existing close and strong bonds
with a sibling, and whether ongoing contact is in the child’s best interest,
including the child’s long-term emotional interest, as compared to the benefit
of legal permanence through adoption.” In making that determination, the
juvenile court considers the best interests of the adoptive child and not the
siblings. (In re Daniel H. (2002) 99 Cal.App.4th 804, 813.)
      In In re L.Y.L. (2002) 101 Cal.App.4th 942 (L.Y.L.), we described the
showing a parent must make to establish the sibling relationship exception,
stating:


                                       13
           “To show a substantial interference with a sibling
           relationship the parent must show the existence of a
           significant sibling relationship, the severance of which
           would be detrimental to the child. Many siblings have a
           relationship with each other, but would not suffer
           detriment if that relationship ended. . . . To determine the
           significance of the sibling relationship, the court considers
           the factors set forth in [now section 366.26, subdivision
           (c)(1)(B)(v)]. . . .


           “Moreover, even if a sibling relationship exists that is so
           strong that its severance would cause the child detriment,
           the court then weighs the benefit to the child of continuing
           the sibling relationship against the benefit to the child
           adoption would provide.” (L.Y.L., supra, 101 Cal.App.4th
           at pp. 952–953, fns. omitted.)
      In reviewing the juvenile court’s finding that the sibling relationship
exception does not apply to preclude termination of a parent’s parental
rights, we apply a hybrid standard of review. (In re Isaiah S. (2016) 5
Cal.App.5th 428, 438 (Isaiah S.); In re D.O. (2016) 247 Cal.App.4th 166, 174
(D.O.).) We apply the substantial evidence standard, as described above, in
reviewing the court’s finding regarding the existence of a significant sibling
relationship the severance of which would be detrimental to the child.
(Isaiah S., at p. 438; D.O., at p. 174.) We apply the abuse of discretion
standard, as described above, in reviewing the court’s conclusion regarding
whether the benefits to the child of adoption would outweigh the benefits of
continuing a significant sibling relationship. (Isaiah S., at p. 438; D.O., at
p. 174.)
                                         B
      In finding that the sibling relationship exception did not apply to
preclude termination of Mother’s parental rights, the juvenile court stated:



                                        14
         “The Court does find that [V.M.] has one sibling, [L.G.],
         who is age five. I believe he is placed with a parent. The
         Court would find there would not be a substantial
         interference with [V.M.’s] sibling relationship with [L.G.].
         Considering [V.M.’s] long-term emotional interests, ongoing
         contact would not be in [V.M.’s] best interest as compared
         to the benefit of legal permanence through adoption.
         “In arriving at that conclusion, the Court is mindful that
         the record does not establish that [V.M.] has lived with
         [L.G.] as a sibling in the same home for any appreciable
         period of time, if at all. He does have shared common
         experiences, which are promoted and encouraged by not
         only [V.M.’s] caretaker, but by the extended family. And,
         again, he is the great beneficiary of that familial approach.
         “The record does not establish that [V.M.] has an existing
         close and strong bond [with L.G.]. It is a very significant
         bond, but, again, his interaction with [L.G.] is within the
         context of family gatherings or the supervised visits with
         [Mother].”
                                        C
      Mother contends that the juvenile court erred by finding that the
sibling relationship exception did not apply to preclude termination of her
parental rights because: (1) substantial evidence does not support its finding
that there would not be substantial interference with V.M.’s sibling
relationship with L.G. if Mother’s parental rights were terminated; and (2)
the court abused its discretion by concluding the benefits to V.M. would
outweigh the benefits to him of continuing his sibling relationship with L.G.
                      No substantial interference finding
      Mother argues that substantial evidence does not support the juvenile
court’s finding that there would be no substantial interference with a sibling
relationship (i.e., V.M.’s relationship with L.G.) if Mother’s parental rights
were terminated. The record shows the juvenile court considered the
statutory factors in making that finding, noting that: (1) V.M. had not lived

                                       15
with L.G. as a sibling in the same home for any appreciable period of time, if
at all; (2) V.M. had shared common experiences with L.G., which were
promoted and encouraged by both V.M.’s caretaker and his extended family;
and (3) although V.M. had a very significant bond with L.G. through
interactions with him during family gatherings and Mother’s supervised
visits, V.M. did not have an existing close and strong bond with him.
      Contrary to Mother’s assertion, there is substantial evidence to support
the court’s findings regarding each of those factors. On the first factor,
although there is some evidence that V.M. and L.G. may have lived in the
same residence for a period of time, that evidence was vague as to the exact
period of time. Therefore, the court could reasonably infer that the evidence
did not show they had lived together for an appreciable period such that V.M.
could be deemed to have been raised in the same home as L.G. within the
meaning of section 366.26, subdivision (c)(1)(B)(v).
      Second, the court found that the evidence showed that V.M. shared
common experiences with L.G. Substantial evidence supports that finding.
The Agency’s reports include the social worker’s observations of Mother’s
visits with V.M., some of which L.G. attended. V.M. referred to L.G. as
“JayJay.” V.M. enjoyed playing with L.G. when he accompanied Mother to
her visits with V.M. and also during visits with extended family members.
V.M. also attended L.G.’s football practices and games. Accordingly, we
conclude, as Mother asserts, that substantial evidence supports the court’s
finding that V.M. and L.G. shared common experiences.
      Third, substantial evidence supports the court’s finding that V.M. did
not have an existing close and strong bond with L.G. Although the court
noted that V.M. had a very significant bond with L.G. that was formed
through interactions with L.G. during family gatherings and Mother’s


                                       16
supervised visits, the court could reasonably infer that significant bond did
not rise to the level of an existing close and strong bond within the meaning
of section 366.26, subdivision (c)(1)(B)(v). In the context of the sibling
relationship exception, an “existing close and strong bond[]” is not necessarily
shown by the existence of a “significant” bond with a sibling. (§ 366.26, subd.
(c)(1)(B)(v).) In any event, that factor was only one of multiple factors the
court considered in determining whether there would be a “substantial
interference” with V.M.’s relationship with L.G. if Mother’s parental rights
were terminated. (Ibid.)
      Weighing the above section (c)(1)(B)(v) factors, the juvenile court then
found that there would be no substantial interference with a sibling
relationship (i.e., V.M.’s relationship with L.G.) if Mother’s parental rights
were terminated. In so doing, the court implicitly found that V.M. did not
have a significant sibling relationship with L.G., the severance of which
would be detrimental to him. (L.Y.L., supra, 101 Cal.App.4th at p. 952.)
Based on our review of the record, we conclude substantial evidence supports
the court’s finding that there would be no substantial interference with
V.M.’s sibling relationship with L.G. if Mother’s parental rights were
terminated. To the extent Mother cites evidence or inferences therefrom that
would have supported a contrary finding by the court, she misconstrues
and/or misapplies the substantial evidence standard of review. (Isaiah S.,
supra, 5 Cal.App.5th at p. 438; D.O., supra, 247 Cal.App.4th at p. 174; S.B.,
supra, 164 Cal.App.4th at pp. 297–298.)
                               Detriment finding
      Mother argues the juvenile court abused its discretion by finding that
the termination of V.M.’s sibling relationship with L.G. would not be
detrimental to him when balanced against the countervailing benefit to him


                                        17
of a new, adoptive home. The court concluded that ongoing contact with L.G.
would not be in V.M.’s best interest as compared to, or when weighed against,
the benefit to V.M. of legal permanence through adoption. However, Mother
argues only in a conclusory manner that the court should have reached a
contrary conclusion (i.e., that the benefit of continuing V.M.’s sibling
relationship with L.G. outweighed the benefit to V.M. of adoption). In so
doing, she misconstrues and/or misapplies the abuse of discretion standard of
review and fails to carry her burden on appeal to show the court abused its
discretion. (Isaiah S., supra, 5 Cal.App.5th at p. 438; D.O., supra, 247
Cal.App.4th at p. 174.) Nevertheless, we conclude the juvenile court did not
abuse its discretion by concluding based on the evidence in this case that the
benefits to V.M. of adoption would outweigh the benefits to him of continuing

his sibling relationship with L.G.2
                                   Conclusion
      As discussed above, there is substantial evidence to support the
juvenile court’s finding that there would be no substantial interference with
V.M.’s sibling relationship with L.G. if Mother’s parental rights were
terminated. Also, the court did not abuse its discretion by concluding that


2      As the Agency asserts, the juvenile court, in concluding that the sibling
relationship exception did not apply, could have properly considered evidence
showing that it was likely V.M.’s sibling relationship with L.G. would
continue even if Mother’s parental rights were terminated and V.M. were
adopted by the maternal uncle. (Cf. D.O., supra, 247 Cal.App.4th at pp. 170,
174–176 [juvenile court properly considered evidence that relative caregiver
would continue to facilitate child’s visits with siblings].) Because V.M. and
L.G. had formed a sibling relationship during visits with Mother and
extended family while in the maternal uncle’s care, the court could
reasonably infer that the maternal uncle would continue to foster the V.M.’s
sibling relationship with L.G. even after the termination of Mother’s parental
rights.

                                       18
the benefits to him of a new, adoptive home would outweigh the detriment to
him of termination of his sibling relationship with L.G. Therefore, we
conclude the court properly found the sibling relationship exception did not
apply to preclude termination of Mother’s parental rights. (§ 366.26, subd.
(c)(1)(B)(v); cf. Isaiah S., supra, 5 Cal.App.5th at p. 438; D.O., supra, 247
Cal.App.4th at p. 174.)
                                 DISPOSITION

      The order is affirmed.

                                                                        IRION, J.


WE CONCUR:




O'ROURKE, Acting P. J.



AARON, J.




                                       19